ON REHEARING.
Counsel for the defendant in error, in their motion for rehearing, cite Keene v. Lumbermen's MutualInsurance Co., 60 Ga. App. 864 (supra), AmericanInsurance Co. v. Keene, 61 Ga. App. 754 (7 S.E.2d 427), and Steadham v. Baskin, 51 Ga. App. 36 (179 S.E. 636). The Steadham case was an action in trover against a warehouseman, to recover cotton stored with him, for which he had given his receipts. This court held that no conversion of the cotton was shown when the warehouseman refused to deliver the cotton without production of the receipts, or without the giving of security to indemnify him; "Aliter where the warehouseman does not put his refusal to deliver upon this ground, but claims he has made a delivery to other parties, it being made to appear from the evidence that the plaintiff was the owner of the cotton and holder of the receipts at the time of the demand." It is obvious that the foregoing decision is not applicable to the facts of the instant case. The other two cases are also differentiated by their facts. In each of them the parking lot in question was a regular parking station, operated daily the year round, for profit, while in this case there was a clear inference from the evidence that the parking lot was used only for a week or two each year, while the fair was in operation, and for the convenience of the patrons of the fair. However, if there is any material conflict as to the principle of bailment between the decisions in those cases and the decision in Atlantic Coast Line R.Co. v. Baker, 118 Ga. 809, cited in our opinion, those decisions of this court must yield to that of the Supreme Court in the Baker case. Applying that ruling of the Supreme Court to the facts of the instant case, it *Page 881 
clearly appears that the relationship of bailor and bailee did not exist between Ford and the Southeastern Fair Association.
Judgment adhered to. MacIntyre, J., concurs. Gardner, J.,dissents.
 *Page 1